Opinion op the Court by
Judge Lindsay:
This was a motion in the Greenup Oounty Oourt by the Eastern *186Kentucky Kailway Company to bave tbe assessment of tbeir property for tbe year 1870 corrected. Upon tbe trial of said motion it was proven that tbe company bad, before tbe lOtb of July, 1870, returned to tbe auditor tbe length of tbeir road, &c., in compliance with tbe requirements of tbe act of February 20th, 1864 (Myers Supplement).

Dulin, for appellant.


Filson, for appellee.

Tbe motion was sustained so far as tbe assessment for state revenue 'purposes was concerned, but it was ordered that tbe valuation fixed on tbe road, road-bed, engines, fixtures, &c., viz: $260,000 be retained on tbe assessor’s book for tbe purpose of being subjected to taxation for county purposes, and from tbis portion of tbe order tbe railway company bas appealed.
There are two acts authorizing tbe county of Greenup to levy an ad valorem tax, tbe one to be found on page Vol. 1, Acts of 1865, tbe other on page J/.95, Vol. 1, Acts of 1869, but we perceivé nothing in either of said acts which places tbis road and its fixtures upon a- footing different from that of other railroads in tbis State.
Tbis court in tbe cases of tbe Louisville & Nashville Railroad Company v. Warren County Court, 5th Bush, 244, and of Applegate &c. v. Ernst &c., 3rd Bush, 648, held that railroads are not. legitimate subjects of local taxation under tbe general laws of tbe State.
Tbe legislature bas not indicated in either of tbe acts referred to an intention to subject tbe property of appellants to a burden not imposed upon similar property owned by other railroad companies.
Tbe county court erred in refusing to sustain tbe motion to correct tbe assessment as to county as wrell as state taxation, and for tbis error its action is reversed and tbe cause remanded with instructions to correct tbe assessment in tbe manner indicated in tbis opinion.